UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2712



ESTELLA PRADE; JAMES JACKSON,

                                          Plaintiffs - Appellants,

          versus


JACKSON AND KELLY, Attorneys at Law,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Robert Earl Maxwell,
Senior District Judge. (CA-94-18-3)


Submitted:   January 27, 1998          Decided:     February 24, 1998


Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Estella Prade, James Jackson, Appellants Pro Se. Richard D. Owen,
Thomas Ryan Goodwin, GOODWIN & GOODWIN, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order denying relief in

this civil action. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Prade v. Jackson & Kelly, No. CA-
94-18-3 (N.D.W. Va. Oct. 18, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2